IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                          : No. 100 DB 2014 (No. 57 RST 2014)
                                          :
                                          :
KRISTOPHER KEYS                           : Attorney Registration No. 79052
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (Out of State)



                                      ORDER



PER CURIAM


                             th
      AND NOW, this 25 day of August, 2014, the Report and Recommendation of

Disciplinary Board Member dated August 15, 2014, is approved and it is ORDERED

that Kristopher Keys, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.